UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) May 18, 2010 ASTRO-MED, INC (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) COMMISSION FILE NUMBER0-13200 RHODE ISLAND 05-0318215 (STATEOR OTHER JURISDICTION OFINCORPORATION OR ORGANIZATION) (IRS EMPLOYER IDENTIFICATIONNUMBER) , WEST WARWICK, RI 02893 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES, INCLUDING ZIP CODE) (401-828-4000) (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) ITEM 5.07. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On May 18, 2010, Astro-Med, Inc. (the “Registrant”) held its 2010 Annual Meeting of Shareholders (the “Meeting”) in West Warwick, Rhode Island.Of the 7,204,216 shares of the Registrant’s common stock outstanding as of the record date, 5,133,854 shares were present or represented by proxy at the Meeting.At the Meeting, the shareholders voted to elect five directors to serve until the next annual meeting or until their respective successors are elected and qualified.The voting results from the Meeting were as follows: For Withhold Albert W. Ondis Everett V. Pizzuti Jacques V. Hopkins Hermann Viets Graeme MacLetchie ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibit Exhibit no.Exhibit None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. ASTRO-MED, INC. Date: May 18, 2010 By: /s//s/ Joseph P. O’Connell Joseph P. O’Connell Senior Vice President, Treasurer and Chief Financial Officer
